 


110 HR 1390 IH: To require Senate confirmation of an individual appointed to serve as the Director of the American Institute in Taiwan.
U.S. House of Representatives
2007-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1390 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2007 
Mr. Tancredo (for himself and Mr. Rohrabacher) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To require Senate confirmation of an individual appointed to serve as the Director of the American Institute in Taiwan. 
 
 
1.Senate confirmation required of an individual appointed to serve as Director of the American Institute in Taiwan
(a)In generalNotwithstanding any other provision of law, the President shall appoint, by and with the advice and consent of the Senate, an individual to serve as the Director of the American Institute in Taiwan.
(b)Effective dateThis section shall take effect beginning with the first appointment by the President of an individual to serve as the Director of the American Institute in Taiwan that is made after the date of the enactment of this Act.  
 
